DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019, 11/14/2019 and 03/11/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 11/14/2019 is noted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Detecting Fluid Leak In Vacuum Chamber By Measuring Temperature Of Vacuum Chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. [herein after Farkas] (US 6,354,140) in view of Grener (US 8,668,763).
Regarding claims 1 and 9-10, Farkas discloses a method for identifying a vacuum chamber having a leak out of a plurality of vacuum chambers of a degasser within a liquid chromatography system, each vacuum chamber being connected to a same vacuum source (see claim 1) having a temperature of a vacuum chamber wall of each vacuum chamber of the plurality of vacuum chambers using a plurality of temperature sensing devices (16, Col. 4, lines 23-27); detecting a change in temperature in the vacuum chamber wall of a single vacuum chamber of the plurality of vacuum chambers (Col. 5, lines 2-4 & 8-15); and identifying the single vacuum chamber with the temperature change in the vacuum chamber wall as the vacuum chamber having a leak (Col. 5, lines 2-4).
Farkas further discloses a leak detection system for use with a fluid conducting system in a vacuum environment and that the proposed leak detector was placed in the vacuum chamber.

    PNG
    media_image1.png
    503
    635
    media_image1.png
    Greyscale
Farkas fails to explicitly disclose a plurality of vacuum chambers. 
Grener discloses a plurality of vacuum chambers (208).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Farkas, to include a plurality of vacuum chambers, as taught by Grener, for the benefit of providing multiple temperatures in a multitude of vacuums chamber when demanded. 
Regarding claim 10, Farkas discloses replacing the single vacuum chamber having the leak with a new vacuum chamber without replacing the other vacuum chambers of the plurality of vacuum chambers (Col. 5, lines 58-63).
Farkas fails to explicitly disclose a plurality of vacuum chambers. 
Grener discloses a plurality of vacuum chambers (208).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Farkas, to include a plurality of vacuum chambers, as taught by Grener, for the benefit of providing multiple temperatures in a multitude of vacuums chamber when demanded. 
Regarding claim 11, Farkas discloses sending an error message to a system controller of the liquid chromatography system that controls and monitors the vacuum chambers (Col. 5, lines 8-15).
Regarding claims 2 and 12, Farkas discloses the temperature change is a drop in temperature and pressure caused by a liquid phase of a solvent escaping into an interior region of the vacuum (Col. 4, lines 24-27); further wherein, when the liquid phase of the solvent enters the interior region of the vacuum chamber (Col. 3, lines 20-25), the solvent is vaporized from the liquid phase by the vacuum within the vacuum chamber  (Col. 5, lines 37-44), which pulls heat from the interior region of the vacuum chamber and lowers the temperature of the vacuum chamber (Fig. 4).
Regarding claim 13, Farkas discloses the plurality of temperature sensing device are contact temperature sensors (16) attached to the vacuum chamber wall  (interior wall of 15) of the vacuum chambers (Col. 5, lines 1-2), further wherein the contact temperature sensors are attached to the vacuum chamber wall at a dedicated measuring spot of the vacuum chamber wall (Fig. 3), the dedicated measuring spot of the vacuum chamber wall being more sensitive to heat transfer than a rest of the vacuum chamber wall of the vacuum chamber (Col. 5, lines 57-63).
Farkas fails to explicitly disclose a plurality of vacuum chambers. 
Grener discloses a plurality of vacuum chambers (208).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Farkas, to include a plurality of vacuum chambers, as taught by Grener, for the benefit of providing multiple temperatures in a multitude of vacuums chamber when demanded. 
Regarding claim 15, Farkas discloses a degasser of a liquid chromatography system, comprising: a vacuum chamber (10) having an interior region (15), the interior region being under a vacuum; a temperature sensing device for measuring a temperature of the vacuum chamber (Col. 4, lines 23-27); wherein, when the temperature sensing device detects a drop in temperature of the vacuum chamber (Col. 4, lines 24-27), the liquid phase solvent is leaking into the interior region of the vacuum chamber (Col. 5, lines 1-2; see Fig. 3).
Farkas fails to explicitly disclose an inlet connected to the vacuum chamber, the inlet configured to receive a flow of a liquid phase solvent from a solvent reservoir of the liquid chromatography system; 
Grener an inlet (18) connected to the vacuum chamber (16), the inlet configured to receive a flow of a liquid phase solvent from a solvent reservoir of the liquid chromatography system (Col. 4, lines 1-4); an outlet (20) connected to the vacuum chamber (16), the outlet configured to output a degassed flow of liquid solvent (Col. 4, lines 8-14).

    PNG
    media_image2.png
    455
    677
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Farkas, to include a plurality of vacuum chambers with inlets and outlets, as taught by Grener, for the benefit of providing multiple temperatures in a multitude of vacuums chamber when demanded. 
Regarding claims 3 and 16, Farkas discloses the liquid phase of the solvent leaks into the interior region of the vacuum (Col. 4, lines 23-26), the solvent is vaporized from the liquid phase by the vacuum (Col. 5, lines 34-36), which pulls heat from the interior region of the vacuum chamber and lowers the temperature of the vacuum chamber (Col. 4, lines 26-31).
Regarding claims 4 and 17, Farkas discloses the temperature of the vacuum chamber being measured by measuring a temperature of a wall of the vacuum chamber (Col. 5, lines 8-15).
Regarding claims 5 and 18, Farkas discloses the temperature sensing device is a contact temperature sensor (16) attached to the wall of the vacuum chamber (Fig. 3).
Regarding claims 6-7, 14 and 19, Farkas discloses the contact temperature sensor (16) being attached to the wall of the vacuum chamber at a dedicated measuring spot of the wall (Col. 4, lines 26-31; Fig. 3), the dedicated measuring spot of the wall being more sensitive to heat transfer than a rest of the wall of the vacuum chamber (Col. 5, lines 57-63), further wherein the dedicated measuring spot of the wall of the vacuum chamber has a reduced wall thickness than a wall thickness of the rest of the wall of the vacuum chamber (see Figs. 3-4).
Regarding claims 8 and 20, Farkas discloses the contact temperature sensor (16) being molded into the wall of the vacuum chamber (Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855